PROVO STY, J.
In this case the wife sues the husband for a divorce on the grounds of cruel treatment and adultery. The husband, in reconvention, sues for divorce on the grounds of defamation and adultery.
The wife has made no attempt to prove the charge of adultery brought against her husband, and her proof as to cruel treatment consists in the testimony of her daughter as to what took place on one occasion. The judge a quo evidently took the young lady’s testimony with a grain of salt, as we ourselves must do, and a large one.
The husband has made no attempt to prove the charge of adultery against the wife, except by showing that she had syphilis which she had not contracted from him. But he continued to live with her as his wife for over a year after knowing that she had this disease, and shows no more reason now than he had then for ascribing a criminal origin to the trouble. The alleged defamation consists in a scene which she made him some three years or more before he severed his marital relations with her.
The defendant would have the children taken away from the mother, because of the danger of her communicating her disease to them by kissing. Doubtless her physician has fully warned her against this danger, and her motherly solicitude may be trusted to preserve the children from it.
The respective demands of the parties were rejected.
Judgment affirmed.